Thomas, J. :
The plaintiff had purchased for herself and her sister two excursion tickets. The outgoing conductor by mistake punched, and thereby apparently canceled, the return tickets. The holders thereof attempted their return on a train in charge of another conductor, and upon tendering only the canceled tickets as evidence of the right to ride, were told that in default of paying the fare they must leave the train, which they did at an intermediate station, where they were detained for a short time and resumed their journey on another *734train. The rule requiring an uncanceled ticket as evidence of; purchased. transportation is reasonable. It was the duty of the con-ductor to enforce this rule; the plaintiff knew that the wrong tickets had been canceled; the wrong done to her was by tine conductor of" the first train; he, acting for the company, had s© mutilated as to destroy evidence of her right to return in a later train. Yet she presents and demands recognition of' the ticket, knowing that the conductor had no power to accfept her statement and, by condoning what another erroneously had done, rehabilitate- her ticket. One citation is sufficient (Monnier v. N. Y. C. & H. R. R. R. Co., 175 N. Y. 281), but also may be considered Wiggins v. King (91 Hun, 340); Townsend v. N. Y. C. & H. R. R. R. Co. (56 N. Y. 295).
The judgment should be reversed and a new trial ordered, costs to abide the event;
Hirschberg, P. J., Woodward, Rich and Carr, JJ., córicurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. ;